Filed 5/16/22 In re S.A.R. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re S.A.R. et al., Persons                                   2d Juv. No. B314913
 Coming Under the Juvenile                                    (Super. Ct. Nos. J072753,
 Court Law.                                                           J072244)
                                                                 (Ventura County)

 VENTURA COUNTY HUMAN
 SERVICES AGENCY,

      Petitioner and Respondent,

 v.

 N.R. et al.,

      Objectors and Appellants.



      N.R. (father) appeals from orders of the juvenile court
denying his Request to Change Court Order (section 388 petition)
(Welf. & Inst. Code, § 388) 1 without an evidentiary hearing, and


        All further statutory references are to the Welfare and
         1
Institutions Code.
terminating parental rights to his now one-year-old daughter,
S.A.R. (§ 366.26.) Father contends the juvenile court erred in
summarily denying his section 388 petition because it established
a prima facie case of changed circumstances or new evidence. He
also contends the juvenile court’s denial of the petition led to the
premature termination of parental rights.
       Celine G. (mother) separately appealed the trial court’s
orders as to S.A.R. and S.A.R.’s half-sister, C.G. However,
mother’s opening brief does not raise any issues as to either
minor child. Instead, she joins in father’s arguments as to S.A.R.
Accordingly, we construe mother’s appeal abandoned as to C.G.
(See Reyes v. Kosha (1998) 65 Cal.App.4th 451, 466, fn. 6
[appellate court’s review limited to issues that have been
adequately raised and supported in appellant’s brief].)
       We affirm the juvenile court’s orders as to S.A.R. Mother’s
appeal as to C.G. is dismissed.
              FACTS AND PROCEDURAL HISTORY
       S.A.R. was born in January 2021. At the time of S.A.R.’s
birth, mother tested positive for amphetamine and marijuana.
S.A.R. also tested positive for amphetamine. The juvenile court
detained S.A.R. and placed her in the home of maternal cousin
and his wife, who also had placement of S.A.R.’s older half-sister,
C.G., due to mother’s substance abuse issues.
       Father and mother are no strangers to the juvenile
dependency system. When S.A.R. was born, mother had an open
dependency case and was receiving reunification services for C.G.
Father also had an open dependency case and was receiving
reunification services for his three children from a prior
relationship. However, father and mother struggled to remain
sober.




                                 2
       Ventura County Human Services Agency filed a new
dependency action for S.A.R. for failure to protect (§ 300, subd.
(b)), and abuse of a sibling (§ 300, subd. (j)). At the jurisdiction
and disposition hearing, the juvenile court sustained the petition
and bypassed reunification services based on father and mother’s
chronic drug abuse and failure to comply with their prior court-
ordered services. (§ 361.5, subd. (b)(13).) The juvenile court set
the matter for a permanent placement hearing. (§ 366.26.)
       In the meantime, father’s supervised visits with S.A.R.
were inconsistent. From February 2021 through May 2021,
father attended six visits and missed ten. Father did not visit
S.A.R. from May 2021 to June 2021 because he was incarcerated.
Once visits resumed, father missed two more scheduled visits.
       Three days prior to the contested section 366.26 hearing,
father filed a section 388 petition for reunification services with
S.A.R. The petition alleged “new information” including father’s
consistent visitation with S.A.R. for the past two months, father’s
compliance with the terms of his probation, and father’s
voluntary entry into the Ventura County Rescue Mission on June
18, 2021, to approximately July 26, 2021. Father’s petition
detailed his participation in various programs and random drug
testing. The petition also alleged that reunification services were
in the best interest of S.A.R. because father and S.A.R. shared a
“deep bond,” and services would help father to “further refine his
parenting skills to provide stability and safety for [S.A.R.].”
        The juvenile court denied the section 388 petition without
an evidentiary hearing because the petition did not state new
evidence or a change of circumstances and did not promote the
best interest of S.A.R. At the contested section 366.26 hearing,
the juvenile court stated that it “did deny father’s [section] 388




                                 3
[petition] summarily.” The juvenile court also stated that father
“didn’t indicate that he was still at the Rescue Mission and told
[the court] it was a 90-day program, so . . . [father] still has a
ways to go.” After hearing testimony, the juvenile court
terminated parental rights.
                            DISCUSSION
       Father, joined by mother, contends that the juvenile court
erred in denying his section 388 petition without holding an
evidentiary hearing, which led to the premature termination of
parental rights. There was no error.
                         Section 388 Petition
       To be entitled to an evidentiary hearing on a section 388
petition, the parent must make a prima facie showing of (1) a
change of circumstances or new evidence, and that (2)
modification of the prior order would be in the best interests of
the minor child. (In re Ernesto R. (2014) 230 Cal.App.4th 219,
223; In re Zachary G. (1999) 77 Cal.App.4th 799, 806; see Cal.
Rules of Court, rule 5.570(d)(1), (e).) A prima facie case is made
where the allegations in the petition demonstrate that these two
elements are supported by probable cause. (In re G.B. (2014) 227
Cal.App.4th 1147, 1157.) “It is not made, however, if the
allegations would fail to sustain a favorable decision even if they
were found to be true at a hearing. [Citations.] While the
petition must be liberally construed in favor of its sufficiency
[citations], the allegations must nonetheless describe specifically
how the petition will advance the child’s best interests.
[Citations.]” (Ibid.)
       We review the juvenile court’s summary denial of a section
388 petition for abuse of discretion. (In re Anthony W. (2001) 87
Cal.App.4th 246, 250.) “Under this standard of review, we will




                                 4
not disturb the decision of the [juvenile] court unless the
[juvenile] court exceeded the limits of legal discretion by making
an arbitrary, capricious or patently absurd determination.
[Citation.]” (In re A.S. (2009) 180 Cal.App.4th 351, 358.)
  The Juvenile Court Did Not Abuse its Discretion in Summarily
                Denying Father’s Section 388 Petition
       Father contends he made a prima facie showing of changed
circumstances or new evidence by “participating in multiple
classes, counseling, and drug[-]testing.” He asserts this was
“sufficient to require a full and fair evidentiary hearing on the
merits.” We disagree. Even accepting and liberally construing
the allegations of father’s petition, he did not demonstrate
probable cause as to either changed circumstances or new
evidence, or that providing reunification services would be in
S.A.R.’s best interests.
       Father has a long history of substance abuse struggles as
reflected in the sustained allegations and the court file. He has
been using marijuana since he was 14 or 15 years old and became
“hooked on” methamphetamine by the time he was 18 years old.
His chronic substance abuse has led to multiple arrests and
incarceration. It also led to the termination of his reunification
services with his three other children during the pendency of this
dependency action.
       While father’s petition asserted new evidence that father
was voluntarily seeking treatment, it is not clear whether he
continued treatment services after he left the Rescue Mission.
Although there is some discrepancy as to the duration of the
Rescue Mission’s program, whether it is 10 months or 90 days,
father’s participation in the program for approximately five
weeks demonstrates he is still in the early stages of addressing
his substance abuse problem. Evidence that a parent has



                                5
achieved a brief period of sobriety or is in the midst of addressing
a chronic substance abuse problem, “though commendable, is not
a substantial change of circumstances.” (In re Ernesto R., supra,
230 Cal.App.4th at p. 223; see In re Kimberly F. (1997) 56
Cal.App.4th 519, 531, fn. 9 [“It is the nature of addiction that one
must be ‘clean’ for a much longer period than 120 days to show
real reform”]; In re Cliffton B. (2000) 81 Cal.App.4th 415, 423-424
[200 days of sobriety not enough]; In re Angel B. (2002) 97
Cal.App.4th 454, 463 [parent’s sobriety very brief compared to
many years of addiction].)
       The juvenile court’s summary denial of father’s section 388
petition on this basis was not an abuse of discretion. (See Cal.
Rules of Court, rule 5.570(d)(1) [juvenile court may summarily
deny section 388 petition that fails to show a change of
circumstances or new evidence that may require a change of
order].)
       Even if father had demonstrated changed circumstances or
new evidence as required, he did not make a prima facie showing
that granting reunification services would be in S.A.R.’s best
interests. In determining whether the section 388 petition makes
a prima facie showing that the proposed order would promote the
best interests of the minor child, the juvenile court considers the
seriousness of the problem that led to the dependency, the
strength of the relationship between S.A.R. and father and S.A.R.
and her caretakers, and the degree to which the problem leading
to the dependency has been removed or ameliorated. (In re
Kimberly F., supra, 56 Cal.App.4th at p. 532.)
       Here, father continued to abuse drugs and was incarcerated
for drug-related probation violations even after the juvenile court
exercised its jurisdiction over S.A.R. Father’s failure to reunify




                                 6
with his other three children in March 2021, just two months
after S.A.R.’s birth, should have put him on notice that he could
lose custody of S.A.R. if he continued to abuse drugs. “This
warning went unheeded.” (In re Ernesto R., supra, 230
Cal.App.4th at p. 225.)
       Nonetheless, father contends that it is in the best interests
of S.A.R. for the juvenile court to order reunification services
because he and S.A.R. share a “deep bond.” He points to his
visits with S.A.R. and claims he acted in a “parental role” by
changing S.A.R.’s diaper, appropriately engaging with her,
speaking to her in “sweet words,” and soothing her when she
cried. Father urges that with more education and support, he
can “properly and better parent his child.”
       But the record shows father’s visits with S.A.R., while
appropriate, were inconsistent. Moreover, father’s long history of
relapses and his failure to reunify with his three other children
despite having been provided services, belies his contention that
reunification services will now help him to be the parent S.A.R.
deserves.
       Meanwhile, S.A.R. is thriving in the home of her caretakers
with whom she has lived her entire life. S.A.R.’s caretakers have
provided for her medical and developmental needs, have
“expressed their love” for her, and are committed to adopting
both S.A.R. and her half-sister, C.G. in order to provide the
children with a “loving, safe, and stable home environment.”
“Childhood does not wait for the parent to become adequate.
[Citation.]” (In re Marilyn H. (1993) 5 Cal.4th 295, 310.)
       The juvenile court did not abuse its discretion in summarily
denying father’s section 388 petition and terminating parental
rights. Because we conclude there was no error in the juvenile




                                 7
court’s denial of father’s section 388 petition and termination of
parental rights, we need not reach father’s contention that the
juvenile court violated his due process rights by “premature[ly]”
terminating parental rights. This conclusion also forecloses
mother’s contention that if the order terminating father’s
parental rights is reversed, the order terminating mother’s
parental rights must also be reversed.
                            DISPOSITION
      The orders denying father’s section 388 petition and
terminating parental rights as to both father and mother are
affirmed. Mother’s appeal as to C.G. is dismissed.
      NOT TO BE PUBLISHED.



                                                 YEGAN, J.

We concur:



             GILBERT, P. J.



             PERREN, J.




                                 8
                      Tari L. Cody, Judge
               Superior Court County of Ventura
                ______________________________

      Jack A. Love, under appointment by the Court of Appeal,
for Appellant, N.R.

     Christopher R. Booth, under appointment by the Court of
Appeal, for Appellant, Celine G.

      Tiffany N. North, County Counsel, Joseph J. Randazzo,
Principal Assistant County Counsel, for Petitioner and
Respondent.